Citation Nr: 0117224	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. F. Flood, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied his claim of service connection for PTSD on 
the basis that it was not well grounded.  


REMAND

When the veteran filed his claim, the law then in effect 
required him to submit competent evidence of a well-grounded 
or plausible claim before VA had a duty to assist him in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The March 2000 RO rating decision was 
largely based on this then-applicable legal requirement.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law, redefining the obligations of VA with respect to the 
duty to assist and enhancing the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This new law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the U.S. Court of Appeals for Veterans Claims (the Court) 
in Morton v. West, 12 Vet. App. 477 (1999), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions of the new law.  
Although the RO secured mental health treatment records, the 
RO has not yet considered whether any additional notification 
or development action to include a VA psychiatric examination 
is required under VCAA.  Therefore, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A claim of service connection requires evidence of a current 
disability, evidence of incurrence or aggravation in service, 
and evidence of a link between the in-service injury or 
disease and the current disorder.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. In addition, a claim for service-connected 
PTSD requires a diagnosis of such, credible supporting 
evidence that a stressor occurred, and a link between the 
current symptomatology and the in-service stressor.  
38 C.F.R. § 3.304(f).  Despite the RO's requests, the veteran 
has not identified the medical providers he reports treated 
him for PTSD, or provided a detailed summary of the stressful 
events that he believes caused that condition.  The Court has 
specified that the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The evidence of record includes a March 2000 VA psychological 
evaluation which reveals irritability, insomnia, poor impulse 
control, anger "dyscontrol," and suspiciousness as current 
manifestations of his mental disorder.  In April 2000, a VA 
examiner diagnosed a personality disorder with anti-social 
features and remote combat stress.  In June 2000, a VA 
psychiatrist stated that he displayed classic PTSD symptoms, 
including emotional numbness, reclusive behavior, anger and 
temper dyscontrol, excessive startle, and continued use of 
illicit drugs. It also stated that the veteran reported that 
he gained a reputation of being a "daredevil" due to his 
willingness to perform dangerous jobs in service.  

Because there is an indication that he involved in 
"dangerous jobs" and that he displayed symptoms of PTSD in 
the past, the evidence of record demonstrates that further 
development is warranted under VCAA.  This should include a 
VA psychiatric evaluation to determine the nature and 
etiology of any current mental disorder, and the association 
of his service personnel records with his claims file. 

As the VA has a duty to assist the veteran under VCAA in the 
development of his claim of service connection for PTSD, this 
case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

2.  The RO should request that the veteran 
supply the names and addresses of any 
additional individuals or treatment 
facilities that have conducted psychiatric 
or psychological evaluations on him or any 
treatment related thereto from August 
2000.  Also, the RO should request his 
updated mental health treatment records 
from the VA facility in Houston.  After 
securing any authorizations for release of 
such information, all documents obtained 
should then be added to the claims file.  

3.  The RO should again ask the veteran to 
supply specific information regarding his 
in-service PTSD stressor(s). See Wood at 
193 (1991).  He also has the right to 
submit any additional evidence and 
argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

4.  The RO should also request through 
official channels the veteran's service 
personnel qualification records (DA Form 
20) in order to evaluate more precisely 
the duties he actually performed while on 
active military service. 

5.  Following receipt of such service 
personnel records, and any additional 
development deemed necessary as a result, 
the RO should prepare a report detailing 
the nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.  If the evidence establishes that 
the veteran "engaged in combat with the 
enemy" and the claimed stressor is 
related to that combat, the veteran's 
testimony alone may establish the 
stressor's occurrence, absent clear and 
convincing evidence to the contrary.  
Accordingly, the RO must make a specific 
finding as to whether or not the veteran 
was engaged in combat as contemplated 
under 38 U.S.C. § 1154(b) and 38 C.F.R. 
§§ 3.102, 3.304(d).

6.  Then, only if the RO determines that 
the record establishes the existence of a 
stressor or stressors should the veteran 
be scheduled for VA psychiatric 
examination to evaluate his mental status 
to determine whether PTSD is a current 
diagnosis.  The examiner should be asked 
to render an opinion as to the nature and 
etiology of any mental disorder found, to 
include whether it is at least as likely 
as not that any such mental disorder is 
causally related to his military service.  
Furthermore, the examiner must be 
furnished the claims file for review in 
conjunction with the evaluation.  Results 
of the evaluation should then, of course, 
be added to the claims file.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and an appropriate opportunity to respond.  The case 
should then be returned to the Board, if in order.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


